Citation Nr: 1225656	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic pulmonary disorder, to include pulmonary nodules and restrictive lung disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had requested a hearing before a Board member, and hearings were scheduled in March 2009 and July 2009.  The Veteran failed to appear to either of these hearings and, therefore, the request is considered withdrawn.

The case was brought before the Board in November 2009 and January 2012, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  Pulmonary nodules/lesions were found on CT scan during the Veteran's military service, but no chronic pulmonary diagnosis was rendered associated with these nodules/lesions.

2.  The preponderance of the evidence of record indicates the Veteran has not been diagnosed with a chornic pulmonary disorder at any point during the appeal period.



CONCLUSION OF LAW

The criteria for service connection for chronic pulmonary disorder, to include pulmonary nodules and restrictive lung disease, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a preadjudication letter sent to the Veteran in June 2004 and a letter later sent in March 2006.  The letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The 2006 letter, which was sent after the initial adjudication, specifically informed the Veteran how disability ratings and effective dates are determined, but since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any case, after the March 2006 letter, the claim was readjudicated many times; most recently, in May 2012.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO provided the Veteran appropriate VA examinations in 2010 and 2012.  The VA also obtained a VHA medical opinion in February 2011, with an August 2011 addendum.  The claim was previously remanded to ensure the adequacy of the examinations and opinions.  The most recent March 2012 VA examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray and CT scan.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has pulmonary disease that began in the military. 

The facts of this case are complex, but not in dispute.  The Veteran was diagnosed with renal cell carcinoma while in the military and surgically treated with a nephrectomy.  While on active duty, CT scans dated in December 2003 and January 2004 revealed pulmonary nodules/lesions.  Diagnostic tests were otherwise normal, to include chest x-rays, echocardiogram, EKG, bone scan, and stress tests. The Veteran had complaints of chest pain and shortness of breath, but was also treated for heart-related conditions.  Aside from the abnormality found on CT scan, service treatment records are silent as to any actually diagnosed pulmonary disorder.  In light of the Veteran's history of renal cancer, however, the physicians at that time indicated a repeat scan would be beneficial and, if the lesions were still there, a biopsy would be performed to rule out pulmonary metastasis.  A repeat CT scan was never done and, therefore, a biopsy was also never done.

Aside from the pertinent history of his pulmonary nodules/lesions, the Veteran has been treated for chest pain, shortness of breath, heart disease, obstructive sleep apnea, and restrictive lung defect.  The Veteran is already service connected for sleep apnea.  He also has a lengthy cardiovascular disease history, to include myocardial infarction in 2008 with diagnosed coronary artery disease.  Treatment records associate the Veteran's complaints of chest pain and shortness of breath to his heart disease.

In September 2004, a pulmonary function test (PFT) revealed "moderate restrictive ventilator defect," but "normal diffusing capacity." The finding was not attributed to any specific disease within the PFT report.  

The Veteran was afforded a VA examination in March 2010 where the examiner noted the Veteran's pertinent medical history and in-service CT scans showing pulmonary nodules.  The examiner also noted the September 2004 PFT revealing moderate restrictive lung defect.  Pulmonary function tests done at that time "showed a restrictive pattern with a mild impairment."  Although the examiner indicated an "impression" of "pulmonary nodules," the impression was clearly based on the Veteran's history, as the examiner noted the lack of recent CT scans.  Indeed, in an addendum, the examiner noted a repeat CT of the chest was ordered for April 2010, but the Veteran did not report for the examination.  

Similarly, the examiner also noted an impression of "mild restrictive lung disease," but opined, "the clinical significance of the mild restrictive lung disease is uncertain."  Given the lack of CT scans (since the January 2004 scan), the examiner further opined, "I cannot attribute the mild restrictive lung disease to the pulmonary nodules without resorting to mere speculation."

The VA requested a VHA medical opinion to resolve the ambiguity as to whether the Veteran currently has a pulmonary disease and, if so, the likely etiology of the disease.  In a February 2011 opinion, and an August 2011 addendum, the VA physician essentially agreed with the March 2010 examiner's conclusion.  The physician in those two opinions noted the Veteran's pertinent medical history.  On noting the September 2004 PFT results, the VA physician indicated that the findings were "nonspecific" and, therefore, "cannot be ascribed to any specific disease."  Rather, the VA physician found the only specific respiratory or pulmonary-related condition documented in the records is obstructive sleep apnea (which has already been service-connected).

In the August 2011 addendum, the VHA physician also opined that the 2004 CT scan should have documented the presence of pulmonary nodules and/or a restrictive disease "with a high degree of certainty" if these conditions were present, and if they were responsible for respiratory symptoms or illness.  Since they did not, "this observer concludes that there is no evidence that this [Veteran] had these conditions." 

The March 2010 VA examiner's report and the 2011 VHA medical opinions noted the lack of recent CT scan findings.  Thus, the Veteran was most recently afforded a VA examination in March 2012.  The examiner at that time performed more current diagnostic testing, to include a chest x-ray, CT scan, and a PFT.  The CT scan and chest x-ray in particular were noted to be normal.  The examiner specifically opined, "the [Veteran] has no evidence currently of any chronic pulmonary nodules."  The examiner further opined the Veteran's shortness of breath "is due to his cardiac condition."  The examiner explained while there were pulmonary nodules present during chest CTs in the military, they were not persistent.  "They were initially felt to be metastatic from his renal cell carcinoma, but since they have resolved, their etiology and clinical course is uncertain at the present time, and the Veteran has had no recurrence of his renal cell carcinoma since his nephrectomy in 2004."  

Again, the Veteran believes he has a chronic pulmonary disorder, first manifested during his military service.  He specifically complains of chest pain and shortness of breath.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

As such, the Veteran is competent to discuss in-service events, and his current symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).    

The Veteran's description of in-service and post-service symptoms is generally consistent with the medical treatment records.  The Board has no reason to doubt the Veteran's credibility.  The Veteran is not competent, however, to diagnose himself with a chronic pulmonary disorder.  See Layno, 6 Vet. App. at 469-70.

In short, the Veteran was treated in the military for renal cell carcinoma.  CT scans revealed suspicious lesions/nodules on his lungs, but all other diagnostic testing returned within normal limits.  Post-military testing also revealed restrictive lung defect.  The most recent diagnostic tests dated in March 2012, however, no longer show pulmonary nodules/lesions.  VHA opinions dated February 2011 and August 2011 found the PFTs revealing restrictive lung defect to be nonspecific and, therefore, cannot be ascribed to any specific disease.  Similarly, the March 2010 VA examiner concluded the clinical significance of the Veteran's restrictive lung disease is uncertain.  In an August 2011 addendum, the VHA physician ultimately concluded there is no evidence that the Veteran ever had a pulmonary condition.

Again, most recent diagnostic tests conducted in March 2012 reveal normal chest x-rays and normal CT scan.  In other words, the Veteran does not currently have pulmonary nodules or lesions.  While restrictive lung disease has been noted in the past, medical opinions of record refute the idea that the defect is attributable to a chronic pulmonary disease and, more specifically, do not attribute the defect to any incident of the Veteran's military service.

The Board also considered and does not doubt the Veteran's description of his symptoms, but his reported symptoms of chest pain and shortness of breath have been medically attributed to unrelated cardiac disease.  

Service connection requires first, and foremost, evidence of a present disability.  Shedden, 381 F.3d 1163.  The overall evidence does not support a current diagnosis of a pulmonary disorder.  As such, service connection is not warranted.


ORDER

Entitlement to service connection for chronic pulmonary disorder, to include pulmonary nodules and restrictive lung disease, is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


